IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                           DIVISION ONE

STATE OF WASHINGTON,                      )      No. 79898-7-I
                                          )
                          Respondent,     )
                                          )
                v.                        )      UNPUBLISHED OPINION
                                          )
WILLAIM FRANCIS MULL, JR.,                )
                                          )
                          Appellant.      )

       PER CURIAM — William Francis Mull Jr. appeals two orders denying his

postjudgment motions to withdraw his guilty plea. In his brief, however, Mull

raises issues concerning financial obligations imposed in his earlier judgment

and sentence. The State points out, and Mull does not dispute, that Mull did not

timely appeal his judgment and sentence, that the appealed orders do not involve

the financial obligations imposed in his sentence, that Mull’s notice of appeal

from those orders does not designate the original judgment and sentence for

review, and that Mull’s attempt to raise issues involving his sentence in this

appeal is therefore untimely and procedurally defective.

       In the absence of any response from Mull on these points and given the

availability of other proper avenues of relief, see State v. Smissaert, 103 Wn.2d
No. 79898-7-I/2


636, 639, 694 P.2d 654 (1985) (the trial court has the power and duty to correct

an erroneous sentence at any time), and RAP 16.3, we dismiss the appeal.

      FOR THE COURT:




                                        2